Citation Nr: 0803132	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a psychiatric 
disability.

3. Entitlement to service connection for muscle spasms of the 
back, legs, and arms.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied entitlement to service connection for 
a back injury, mental problems, and muscle spasms.  

The veteran was afforded a videoconference Board hearing in 
July 2007.  A transcript of the testimony offered at this 
hearing has been associated with the record.  

The issue of service connection for a psychiatric disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran did not incur a low back disability in service 
or within the first post-service year.  

2. There is no medical evidence showing that the veteran 
suffers from muscle spasms.



CONCLUSIONS OF LAW

1. A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007). 

2. Service connection for muscles spasms of the back, arms, 
and legs is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

The Board must consider whether VA has satisfied all duties 
to notify and assist the appellant with respect to the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2007).  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  However, providing the notice to the claimant after 
the initial decision could satisfy the requirements of the 
statute if the timing of the notice was not prejudicial to 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

In this case, the RO sent correspondence to the veteran in 
October 2003, prior to the initial adjudication.  That letter 
informed the veteran of the requirements of a successful 
service connection claim and of his and VA's respective 
duties in obtaining evidence.  He was asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  There was no harm to the veteran; VA 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  

However, the veteran was not provided with notice of the type 
of evidence necessary to establish a rating or effective date 
for the rating.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, 487 F.3d 892 (2007).

Although the RO did not advise the veteran of information 
relating to effective dates and disability ratings by letter, 
the preponderance of the evidence is against service 
connection for the claims decided herein.  Therefore, such 
notice with respect to a rating or effective date is rendered 
moot.  Further, the purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Thus, VA has satisfied its "duty 
to notify" the veteran.

The Board finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical and personnel records, VA medical records, and 
private provider records.  The Board notes that the veteran 
has not been given a VA examination that included an opinion 
regarding whether the veteran has a low back disability or 
muscle spasms related to service.  In disability compensation 
claims, VA must provide a medical examination when there is: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence is on file for the Secretary to make a 
decision  on the claim.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no competent evidence that suggests a 
causal link between a current lower back disability and any 
incident of active duty.  As explained in more detail below, 
while the record shows that the veteran may have injured his 
lower back during service, there is no evidence that he was 
diagnosed as having a lower back disability during service.  
In fact, the SMRs indicate that the veteran's low back pain 
had resolved prior to discharge.  Furthermore, the evidence 
does not show that the veteran currently has muscle spasms.  
Therefore, there is no duty to provide an examination or a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon, supra. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Lower Back

The veteran contends that he injured his back while digging a 
hole during basic training.  

The veteran's February 1977 entrance physical examination 
revealed a normal  spine and musculoskeletal system.  In the 
October 1977 Report of Medical History, the veteran checked 
the "yes" box for "recurrent back pain."  However, the 
spine and musculoskeletal system examination was normal.

A July 1977 in-service treatment note indicates that the 
veteran complained of having low back pain for six weeks.  He 
denied any trauma.  The examiner noted full spinal range of 
motion with no tenderness or spasm.  The veteran received 
pain medication and was referred to physical therapy.  
Another July 1977 treatment note indicates that the veteran 
complained of "kinking" in his back.  This note states that 
the veteran was "hyper-reactive to mere touch of finger to 
skin - lumbar area."  There was tenderness throughout the 
lumbar area.  The assessment notes that the examiner was 
"beginning to doubt original pathology."  Finally, an 
August 1977 treatment note indicates that the veteran felt 
pain in the lumbar region while tying his shoe.  The examiner 
provided back education.  

In December 1998, the veteran apparently first sought 
treatment for a low back disability from a private provider.  
An MRI was normal.  

An August 1999 SSA questionnaire indicates that the veteran 
reported the onset date of back pain as May 1998.

In May 2000, the veteran sought treatment for low back pain 
from a VA medical center.  At the time, the veteran stated 
that he had a history of lower back pain following a work-
related accident in July 1998.  The examiner reviewed a March 
2000 MRI of the lumbar spine, which revealed "degenerative 
disc bulging at L4-5 causing mild stenosis of the central 
spinal canal lateral recess and neural foramina."

A March 2001 VA treatment note indicates that the veteran 
complained of progressive discomfort in his back which was 
exacerbated by a motor vehicle accident in January 1999. 

An October 2001 VA treatment note indicates that the veteran 
complained of lower back pain.  Upon examination, the 
straight leg raising maneuver was markedly positive at 30 
degrees bilaterally.  There was normal light touch in the 
upper and lower extremities but no deep tendon reflexes.  
There was very poor heel standing ability.  The assessment 
was degenerative disc disease in the lumbar spine with 
chronic pain.  The veteran was given pain medication and a 
cane.

A February 2004 CT revealed minimal degenerative changes at 
the lower part of the lumbar spine.  There was no evidence of 
disc protrusion.

During the veteran's July 2007 hearing, he acknowledged that 
he did not seek medical treatment for back pain until after a 
work-related injury in 1998.  At that time, he contends that 
a private provider diagnosed bone spurs caused by an old 
injury.  

Initially, the Board notes that presumptive service 
connection is not established.  Under the most favorable 
analysis of the evidence, the earliest that it could be said  
that the veteran developed degenerative disc disease is May 
2000, which is well after one year following his discharge 
from service.  

With respect to direct service connection, the preponderance 
of the evidence is against a finding that the veteran's 
presently diagnosed low back disability was incurred in 
service.  The SMRs document a brief course of treatment for 
back pain in 1977, with no evidence that the veteran suffered 
any permanent sequelae as a result of the episode, which had 
apparently resolved by the time of his separation from 
service.  As a result, the SMRs do not affirmatively 
establish that his current back disorder had its onset during 
service.  Furthermore, the veteran reported to VA and private 
providers that his back pain was related to either a post-
service motor vehicle accident or a post-service work-related 
injury.  

The Board notes that the veteran's assertions alone are 
insufficient to support a grant of service connection.  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within his personal knowledge, such as the 
occurrence of an in-service injury, or symptoms.  However, 
without the appropriate medical training or expertise, a lay 
person is not competent to render an opinion on a medical 
matter, such as, in this case, the etiology of the veteran's 
low back disability.  See Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  Hence, any lay assertions in this regard 
have no probative value.  In this regard, the Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Furthermore, to the extent that the veteran is now contending 
that he had problems with low back pain continually after 
service, his contentions are outweighed by the negative post-
service medical evidence.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence]. Here, the lack of any 
documented treatment for the veteran's back pain for 
approximately 20 years after his separation from active 
service, despite complaints of continuing symptomatology, 
preponderates against a finding that he had this condition 
during service.

Muscle spasms

SMRs reveal no complaints, findings or diagnosis of any 
chronic disability manifested by muscle spasms of the back, 
arms, or legs.

An October 2001 VA treatment note indicates that the veteran 
had a palpable spasm in the lower lumbar area bilaterally. 

During the veteran's July 2007 hearing, he testified that he 
was given pain medication for muscle spasms while in-service.  
He stated that he had back spasms after service, and that he 
started having back spasms again after the 1998 work-related 
injury.  He further testified that he gets spasms in his leg 
and arm, but "it's not all the time."  When asked if he was 
claiming that the muscle spasms other than in his back are 
related to service, he replied "I don't know."

The Board finds that the current record presents no basis for 
a grant of service connection for muscle spasms of the back, 
arms, or legs.  Aside from the fact that the veteran's SMRs 
reflect no complaints, findings, or diagnosis of muscle 
spasms, the post-service evidence also does not establish, by 
competent evidence, that a medical professional has diagnosed 
the veteran with a specific disability manifested by muscle 
spasms of the back, arms, or legs.  Moreover, neither the 
veteran nor his representative has alluded to the existence 
of any such evidence.

In the absence of proof of the currently claimed disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  In the instant 
case, the claim for service connection for muscle spasms must 
be denied because the first essential criterion for the grant 
of service connection - competent evidence of the disability 
for which service connection is sought - is not met.

ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for muscle spasms of the 
back, arms, and legs is denied.


REMAND

The veteran contends that he has mental problems as the 
result of being fondled by another man during service while 
he was asleep in the barracks.  At his August 2004 DRO 
hearing, the veteran claimed that he thinks he reported this 
incident.  At his July 2007 video conference hearing, the 
veteran testified that he told his private providers about 
this incident.  He also claimed that the alleged assault has 
caused "psychological problems" and that he "think[s] 
about it a lot."

In reviewing the record, the Board finds that further 
development is warranted.  38 C.F.R. § 19.9 (2007).  Such 
development must include securing relevant psychiatric 
treatment records and obtaining a psychiatric examination and 
opinion.  The relevant evidence is summarized below.

In addition, the provisions of 38 C.F.R. § 3.304(f) provide, 
that if a PTSD claim is based on in-service personal assault, 
evidence from sources other than service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3). 

To date, the veteran has not been requested to provide such 
information in order to support his claim.  

The veteran's February 1977 enlistment examination is 
negative for any findings relating to a psychiatric disorder.  
His personnel records indicate several disciplinary 
proceedings for failure to report for duty and courses.  In 
September 1977, he received a mental status evaluation and 
was found to be "free from any psychosis or severe neurosis 
that would preclude administrative separation or other 
administrative actions deemed appropriate by the commander."  
The veteran was discharged for poor performance and lack of 
motivation.  The Statement of Recommendation notes that the 
veteran "join[ed] the Army to leave his problems behind, 
they just compounded."  In the October 1977 Report of 
Medical History, the veteran checked the "yes" box for 
"frequent trouble sleeping," "depression or excessive 
worry," and "nervous trouble of any sort."  The examiner 
made the following notation: "nervous problem since El Paso 
- since inducted into active military service."  However, 
the clinical evaluation during his separation examination 
made no reference to psychiatric problems.  The service 
medical records (SMRs) contain no mention of the alleged 
sexual assault.  

Post-service treatment records have consistently diagnosed 
the veteran with major depressive disorder since he was first 
hospitalized by a private provider in June 1999 after 
reporting suicidal and homicidal ideations.  He denied any 
previous psychiatric hospitalizations or psychiatric 
medication.  However, an October 1999 examination by a 
private provider states that the veteran was treated for 
depression by Dr. Lovejoy, a psychiatrist in Tullahoma, 
Tennessee, prior to being hospitalized.  Unfortunately, the 
veteran had an allergic reaction to one of the antipsychotic 
medications he was given in the hospital, collapsed, and hit 
his head resulting in a traumatic brain injury (TBI).  Since 
that time, the veteran has been in and out of psychiatric 
care.  

An October 1999 private provider examination diagnosed the 
veteran with "major depression, single episode, severe, with 
psychotic features.  Possibly associated with 
pseudodementia."  

An October 2000 VA treatment note includes an assessment of 
"psychosis and personality changes secondary to TBI."  

An August 2002 VA consultation request indicates that the 
veteran had a history of PTSD/psychosis.  

In February 2004, the veteran was admitted to a VA hospital 
for "increased depression."  He reported that he first 
noticed a depressed mood following a work-related head injury 
that occurred approximately 7 or 8 years before.  The 
admission diagnosis included depressive disorder not 
otherwise specified, possibly substance induced.  

An April 2004 VA treatment note contains an addendum by a 
psychologist, which states that "[a]dditional information 
regarding report of military sexual trauma will follow."  
However, a careful review of the records reveals no such 
information.  

Although the claims file contains conflicting evidence as to 
the cause of the veteran's psychiatric problems, the Board 
notes that these inconsistencies could be due to the fact 
that the veteran suffers from memory problems as a result of 
his TBI.  Therefore, while there is some suggestion of a link 
between the veteran's time in service and his current mental 
disability, due to the complicated nature of this case a 
medical examination, with opinion, is necessary.  38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a rating and effective date 
for the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Advise the veteran that evidence 
from sources other than the veteran's 
service records may corroborate his 
account of the alleged sexual assault.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
tests for sexually-transmitted 
diseases; and roommates, fellow service 
members, or clergy.  Evidence of 
behavior changes following the claimed 
assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence 
of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).

3.  After appropriate authorization 
from the veteran, obtain copies of any 
pertinent medical records from Dr. 
Lovejoy, a psychiatrist in Tullahoma, 
Tennessee.

4.  After completion of the foregoing, 
schedule the veteran for a psychiatric 
examination.  The examiner should 
identify all psychiatric pathology 
present.  The claims folder should be 
made available to the examiner for review 
as part of the examination.  Based on the 
examination and review of the claims 
file, the examiner should provide an 
opinion as to the following question:

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed psychiatric 
disability is related to service, to 
include the veteran's reported history of 
being sexually assaulted?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is also asked to provide a 
rationale for any opinion expressed.  If 
the clinician must resort to speculation 
to answer any question, he or she should 
so state.

5.  Thereafter, readjudicate the claim 
for entitlement to service connection for 
a psychiatric disability.  If the benefit 
sought remains denied, the RO/AMC should 
prepare an SSOC and send it to the 
veteran and his representative, which 
include 38 C.F.R. § 3.310(a) and 71 Fed. 
Reg. 52744 (2006).  An appropriate period 
of time to respond should also be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


